IMAX Corporation

Exhibit 10.39

FORM OF DIRECTOR INDEMNIFICATION AGREEMENT

THIS AGREEMENT is made as of •, 2018

BETWEEN

• (the “Indemnified Party”)

- and -

IMAX Corporation, a corporation incorporated under the laws of Canada (the
“Corporation”).

WHEREAS the Canada Business Corporations Act (the “Act”) permits the Corporation
to indemnify directors of the Corporation and certain other individuals;

WHEREAS the Indemnified Party is willing to act or to continue to act as a
director of the Corporation or is currently or may, in the future, be willing to
act or to continue to act as a director, or an individual acting in a similar
capacity to that of a director, of another entity, if, among other things, the
Corporation provides the Indemnified Party with a contractual indemnity;

WHEREAS the Board of Directors has determined that the Corporation should act to
assure the Indemnified Party of reasonable protection through indemnification
against certain risks arising out of service to, and activities on behalf of,
the Corporation to the extent permitted by the Act and the Corporation’s
articles and by-laws;

AND WHEREAS it is reasonable and prudent for the Corporation to obligate itself
contractually to indemnify such persons (including the Indemnified Party) to the
fullest extent permitted by applicable law so that they will serve or continue
to serve the Corporation.

NOW THEREFORE, in consideration of the Indemnified Party agreeing to serve or
continue to serve, as set forth above, and having regard to the premises and the
covenants and agreements contained herein, the receipt and sufficiency of which
are acknowledged by the Corporation, the parties agree as follows:

ARTICLE 1 - INTERPRETATION

 

1.01 Definitions

In this Agreement, unless something in the subject matter or context is
inconsistent therewith:

“Agreement” means this director indemnification agreement, including its
recitals and schedules, as amended from time to time.

“Board of Directors” means the board of directors of the Corporation.



--------------------------------------------------------------------------------

“Business Day” means a day other than a Saturday, Sunday or statutory holiday in
Toronto, Ontario.

“Cost Advance” means an advance of moneys to the Indemnified Party of Costs
before the final disposition of any Proceeding.

“Costs” means any and all losses, liabilities, claims, damages, costs, charges,
statutory obligations, professional fees, Taxes and other expenses of whatever
nature or kind reasonably incurred from time to time by the Indemnified Party in
respect of any Proceeding.

“Defence Counsel” has the meaning set out in Section 3.01(3).

“Defence Notice” has the meaning set out in Section 3.01(1).

“Eligible Event” means any event or occurrence arising out of or in connection
with (i) the fact that the Indemnified Party (A) is or was a director of the
Corporation; or (B) is or was serving at the request of the Corporation as a
director or in a similar capacity, or holds or held a position equivalent to
that of a director, of a Related Entity; or (ii) anything done or not done by
the Indemnified Party in any such capacity.

“Final Judgment” means, in respect of any matter, a final judicial determination
(as to which all rights of appeal therefrom have been exhausted or lapsed) of a
court having jurisdiction over such matter.

“Indemnitees” means the Indemnified Party and his/her heirs and personal or
other legal representatives.

“Liabilities” means all Costs suffered, sustained or incurred by, or imposed
upon, the Indemnified Party, or which the Indemnified Party is required to pay,
in connection with any Proceeding, and includes any federal, provincial,
municipal or foreign taxes imposed on the Indemnified Party as a result of the
actual or deemed receipt of any payments under this Agreement.

“Notice of Proceedings” has the meaning set out in Section 3.01(1).

“Policies” means director liability policies of insurance, and “Policy” has a
corresponding meaning.

“Proceeding” means any current, threatened, pending, commenced or completed
action, suit, proceeding, hearing, inquiry, investigation, arbitration or
alternative dispute resolution mechanism or procedure, whether civil, criminal,
administrative, investigative or other, and whether arising in law, equity or
under statute, rule, regulation or ordinance of any governmental or
administrative body or otherwise, and whether made or commenced by the
Corporation or any Related Entity and any appeal or appeals therefrom, in which
the Indemnified Party is, has been or may be involved or is or may be liable for
or in respect of a judgment, penalty or fine in, or Costs related thereto, by
reason of or arising out of or in connection with an Eligible Event.

 

- 2 -



--------------------------------------------------------------------------------

“Related Entity” means any entity of which the Indemnified Party acts or acted
as a director or in a similar capacity, or holds or held a position equivalent
to that of a director, at the request of the Corporation.

“Subsidiary” means, with respect to any person, an entity that is controlled by
such person.

“Taxes” includes any assessment, reassessment, claim or other amount for taxes,
charges, duties, levies, imposts or similar amounts, including any interest and
penalties in respect thereof.

 

1.02 Extended Meanings

In this Agreement words importing the singular number include the plural and
vice versa, words importing any gender include all genders and words importing
persons include individuals, corporations, limited and unlimited liability
companies, general and limited partnerships, associations, trusts,
unincorporated organizations, joint ventures and governmental authorities. The
term “including” means “including without limiting the generality of the
foregoing” and the term “third party” means any person other than the
Corporation and the Indemnified Party.

 

1.03 Statutory References

In this Agreement, unless something in the subject matter or context is
inconsistent therewith or unless otherwise herein provided, a reference to any
statute is to that statute as now enacted or as the same may from time to time
be amended, re-enacted or replaced and includes any regulations, rules or
policies made thereunder.

 

1.04 Control

(1) For the purposes of this Agreement,

 

  (a) a person controls a body corporate if the person beneficially owns
securities of the body corporate to which are attached more than 50% of the
votes that may be cast to elect directors of the body corporate and the votes
attached to those securities are sufficient, if exercised, to elect a majority
of the directors of the body corporate;

 

  (b) a person controls an unincorporated entity, other than a limited
partnership, if more than 50% of the ownership interests, however designated,
into which the entity is divided are beneficially owned by that person and the
person is able to direct the business and affairs of such entity; and

 

  (c) the general partner of a limited partnership controls the limited
partnership.

(2) A person who controls an entity is deemed to control any entity that is
controlled, or deemed to be controlled, by such entity.

 

- 3 -



--------------------------------------------------------------------------------

(3) A person is deemed to control, within the meaning of Section 1.04(1)(a) or
(b), an entity if the aggregate of:

 

  (a) any securities of the entity that are beneficially owned by that person,
and

 

  (b) any securities of the entity that are beneficially owned by any entity
controlled by that person

is such that, if that person and all of the entities referred to in
Section 1.04(3)(b) that beneficially own securities of the entity were one
person, that person would control the entity.

ARTICLE 2 - RIGHT OF INDEMNITY

 

2.01 Right of Indemnity

Upon and subject to the terms and conditions hereof, the Corporation will
indemnify and save harmless the Indemnified Party and the Indemnitees from and
against all Liabilities, to the fullest extent authorized and permitted by
applicable law.

 

2.02 Cost Advances

(1) Upon and subject to the terms and conditions hereof, the Corporation will,
at the request of the Indemnified Party, make Cost Advances in respect of a
Proceeding to the Indemnified Party to the fullest extent permitted by law, on
receipt of the following:

 

  (a) a statement of the Indemnified Party’s good faith belief that the
Indemnitees are entitled to indemnification hereunder;

 

  (b) a written undertaking, in form and on terms satisfactory to the
Corporation acting reasonably, by or on behalf of the Indemnitees to repay such
Cost Advances if it is ultimately determined by a tribunal of competent
jurisdiction that the Corporation is prohibited from paying such Costs; and

 

  (c) satisfactory evidence as to the amount of the Costs requested as Cost
Advances.

(2) For greater certainty, subject as hereinafter provided in Section 2.03, it
shall not be necessary for the Indemnitees to pay such Costs and then seek
reimbursement; if the Indemnitees provide satisfactory evidence to the
Corporation for direct payment by the Corporation, the Corporation shall make
payment to the Indemnitees (or as the Indemnitees may direct) within ten
(10) Business Days after the Corporation has received the foregoing information
from the Indemnitees. If any portion of the Costs is subject to dispute in
accordance with Section 2.03, the Corporation shall promptly pay the undisputed
portion of any Costs.

(3) The written certification of any of the Indemnitees, together with a copy of
a receipt, or a statement indicating the amount paid or to be paid by the
Indemnitees, will constitute satisfactory evidence of any Costs for the purposes
of Section 2.02(1). The

 

- 4 -



--------------------------------------------------------------------------------

Corporation shall have the burden of establishing that any Costs it wishes to
challenge are not reasonable.

(4) It is the intent of the parties hereto that (i) in the event of any change,
after the date of this Agreement, in any applicable law which expands the right
of the Corporation to indemnify or make Cost Advances to a director or officer,
the Indemnified Party shall receive the greater benefits afforded by such
change, and (ii) this Agreement be interpreted and enforced so as to provide
obligatory indemnification and Cost Advances under such circumstances as set
forth in this Agreement, if any, in which the providing of indemnification or
Cost Advances would otherwise be discretionary.

 

2.03 Denial of Indemnity

If indemnification under this Agreement is not paid in full by the Corporation
within thirty (30) days after a written claim therefor has been received by it
and the applicable approval of the Court has been obtained where required,
whichever is later, the Indemnitees may at any time thereafter bring suit
against the Corporation to recover the unpaid amount of the claim and, if wholly
successful on the merits or otherwise, the Indemnitees will also be entitled to
be paid all Costs incurred in connection with the prosecution of such claim
including, for greater certainty, legal fees (including reasonable
disbursements). It will be a defence to any such action that the Indemnified
Party has not met the standards of conduct which make it permissible under this
Agreement, the Act or applicable law for the Corporation to indemnify the
Indemnitees for the amount claimed.

 

2.04 Limits of Indemnity

The indemnity provided in Section 2.01 will not apply unless, in connection with
the matter which gave rise or will give rise to the Liabilities for which
indemnification is sought hereunder, the Indemnified Party:

 

  (a) acted honestly and in good faith with a view to the best interests of the
Corporation or, as the case may be, the best interests of the Related Entity;
and

 

  (b) in the case of a criminal or administrative Proceeding that is enforced by
a monetary penalty, the Indemnified Party had reasonable grounds for believing
that the Indemnified Party’s conduct was lawful.

 

2.05 Exceptions to Indemnity and Cost Advances

Notwithstanding any other provision of this Agreement, the Corporation will not
be obligated pursuant to the terms of this Agreement to indemnify, or make Cost
Advances to, the Indemnified Party:

 

  (a) for any amount in respect of which the Indemnified Party may not be
relieved of liability under the Act or otherwise at law;

 

- 5 -



--------------------------------------------------------------------------------

  (b) arising in connection with any Proceeding initiated or commenced by the
Indemnified Party against (i) the Corporation or any Related Entity, unless it
is brought to establish or enforce any right under this Agreement or rights of
indemnification under any other agreement or under any Policy or any indemnity
provisions of the constating documents of the Corporation or a Related Entity,
as applicable, or (ii) any other person; unless, in either case, (A) the
Corporation or the Related Entity, as applicable, has joined in or consented to
the initiation of such Proceeding, or (B) such Proceeding is a counterclaim to
any Proceeding in respect of which the Indemnified Party is otherwise entitled
to indemnification hereunder;

 

  (c) to the extent the Indemnified Party is indemnified or reimbursed for
Liabilities or Cost Advances, as applicable, and is, in each case, actually
paid, other than pursuant to this Agreement or pursuant to a Policy, (without
any written obligation to reimburse any third party for such Liabilities or Cost
Advances), as applicable;

 

  (d) to the extent that payment is actually made to the Indemnified Party under
a valid and enforceable Policy;

 

  (e) for a disgorgement of profits made from the purchase and sale by the
Indemnified Party of securities pursuant to Section 122(4) of the Securities Act
(Ontario) or similar provisions of any applicable Canadian provincial law or
common law; or

 

  (f) arising out of the Indemnified Party’s breach of any employment agreement
with the Corporation or any of its Subsidiaries.

 

2.06 No Presumption

(1) Termination of any Proceeding by judgment, order, settlement or conviction,
or upon a plea of nolo contendere or its equivalent, or similar or other result,
will not, of itself, create any presumption for the purposes of this Agreement
that the Indemnified Party did not act honestly and in good faith with a view to
the best interests of the Corporation, as the case may be, or, in the case of a
Proceeding other than a civil proceeding, that he/she did not have reasonable
grounds for believing that his/her conduct was lawful (unless the judgment or
order of a court or another tribunal of competent jurisdiction specifically
finds otherwise). Neither the failure of the Corporation (including the Board of
Directors, its independent legal counsel or its shareholders) to have made a
determination that indemnification of the Indemnitees is proper in the
circumstances because the Indemnified Party has met the applicable standard of
conduct, nor an actual determination by the Corporation (including the Board of
Directors, its independent legal counsel or its shareholders) that the
Indemnified Party has not met such applicable standard of conduct, will be a
defence to any action brought by the Indemnitees against the Corporation to
recover the amount of any indemnification claim, nor create a presumption that
the Indemnified Party has not met the applicable standard of conduct.

 

- 6 -



--------------------------------------------------------------------------------

(2) For purposes of any determination under this Agreement, the Corporation will
have the burden of establishing the absence of good faith.

(3) The knowledge and/or actions, or failure to act, of any other director,
officer, agent or employee of the Corporation will not be imputed to the
Indemnified Party for purposes of determining the right to indemnification under
this Agreement.

 

2.07 Insolvency

It is the intention of the parties hereto that this Agreement and the
obligations of the Corporation will not be affected, discharged, impaired,
mitigated or released by reason of any bankruptcy, insolvency, receivership or
other similar proceeding of creditors of the Corporation and that in such event
any amount owing to the Indemnitees hereunder will be treated in the same manner
as the other fees or expenses of the directors and officers of the Corporation.

 

2.08 Income Tax

(1) Each payment made by the Corporation to the Indemnified Party pursuant to
this Agreement will be made without setoff, counterclaim or reduction for, and
without deduction for or because of, any taxes imposed, levied, collected,
assessed or withheld by or within any taxing jurisdiction, unless the
Corporation is required by law or the interpretations thereof by any relevant
governmental authority to make such withholding or deduction.

(2) Should any payment made pursuant to this Agreement, including the payment of
insurance premiums or any payment made by an insurer under a Policy, be deemed
to constitute a taxable benefit or otherwise be or become subject to any Taxes
or levy, then the Corporation shall pay any amount necessary to ensure that the
amount received by or on behalf of the Indemnitees, after the payment of or
withholding for Taxes, fully reimburses the Indemnitees for the actual cost,
expense or liability incurred by or on behalf of the Indemnitees.

ARTICLE 3 - PROCEDURES

 

3.01 Notice

(1) Promptly after the assertion, commencement or threat of commencement by any
third party of any Proceeding against the Indemnified Party that results or may
result in the incurrence by such Indemnified Party of any Liabilities for which
such Indemnified Party would be entitled to indemnification, or in any demand by
the Indemnified Party for Cost Advances, pursuant to this Agreement, the
Indemnified Party will promptly notify the Corporation of the assertion,
commencement or threatened commencement of such Proceeding. Such notice (a
“Notice of Proceedings”) will also specify with reasonable detail the factual
basis for the Proceeding, the amount claimed by the third party or, if such
amount is not then determinable, a reasonable estimate of the likely amount of
the claim by the third party. The failure to promptly provide such Notice of
Proceeding will not relieve the Corporation of any obligation to indemnify the
Indemnified Party or to make Cost Advances under this Agreement, except to the
extent such failure results in actual prejudice to the Corporation or any
Related Entity. Thereupon, the Corporation will have the right, upon written
notice (the “Defence Notice”) to

 

- 7 -



--------------------------------------------------------------------------------

the Indemnified Party within 20 Business Days after receipt by the Corporation
of the Notice of Proceeding to conduct, at its own expense, the defence against
the Proceeding in its own name or, if necessary, in the name of the Indemnified
Party.

(2) If the Corporation receives notice from any other source of any matter of
which the Indemnitees would otherwise be obligated hereunder to give notice to
the Corporation, then the Indemnitees will be relieved of the obligation
hereunder to give notice to the Corporation, provided that the Corporation has
not suffered any actual prejudice from the failure of the Indemnitees to give
notice as herein provided. The Corporation will give notice of such matter to
the Indemnitees as soon as reasonably practicable.

(3) The Defence Notice will specify the counsel the Corporation will appoint to
defend such Proceeding (the “Defence Counsel”). The Indemnified Party will have
the right to employ separate counsel in any Proceeding and to participate in the
defence thereof, but the fees and expenses of such counsel will be at the
expense of the Indemnified Party and will not be included as part of any Costs
or Liabilities incurred by the Indemnified Party for which the Indemnified Party
will be entitled to claim from the Corporation unless: (i) the Indemnified Party
has received a written opinion of counsel, reasonably acceptable to the
Corporation, to the effect that the interests of the Indemnified Party and the
Corporation with respect to the Proceeding are sufficiently adverse to prohibit
the representation by the same counsel of both parties under applicable ethical
rules; (ii) the employment of such counsel at the expense of the Corporation has
been specifically authorized by the Corporation; or (iii) the Corporation has
not assumed the defence of the Proceeding and employed counsel therefor
satisfactory to the Indemnitees, acting reasonably, within a reasonable period
of time after receiving notice thereof. The party conducting the defence of any
Proceeding will keep the other party apprised of all significant developments in
relation thereto.

(4) The Indemnified Party and the Corporation will reasonably cooperate with
each other and, if applicable, their respective counsel in the investigation
related to, and defence of, any Proceeding and will make available to each other
all relevant books, records, documents and files and will otherwise use
reasonable efforts to assist each other’s counsel to conduct a proper and
adequate defence.

(5) The Corporation may conduct any investigation it considers appropriate of
any Proceeding of which it receives notice under Section 3.01(1), and will pay
all costs of that investigation.

ARTICLE 4 - SETTLEMENT

 

4.01 Conduct of Settlements

(1) The Corporation will not, without the Indemnified Party’s prior written
consent (such consent not to be unreasonably withheld or delayed), settle,
compromise, consent to the entry of any judgment in or otherwise seek to
terminate any Proceeding in respect of which indemnification or a Cost Advance
has been sought hereunder unless such settlement, compromise, consent or
termination (i) includes an unconditional release of the Indemnified Party from
any liabilities on claims that are the subject matter of such Proceeding, and
(ii) does

 

- 8 -



--------------------------------------------------------------------------------

not include a statement as to, or an admission of, fault, culpability or a
failure to act by or on behalf of the Indemnified Party.

(2) The Corporation will not be liable for any settlement of any Proceeding
effected without its prior written consent, such consent shall not be
unreasonably withheld, conditioned or delayed. The Indemnified Party will have
the right to negotiate a settlement in respect of any Proceeding without the
prior written consent of the Corporation, provided that (i) the Indemnified
Party will pay any compensation, payment costs or other liabilities to be
incurred under such settlement and the costs of negotiating and implementing
such settlement, and will not seek indemnity from the Corporation in respect of
such compensation, payment, costs or other Liabilities and will repay any Cost
Advances previously made by the Corporation in respect of such Proceeding, and
(ii) the settlement may not include a statement as to, or an admission of,
fault, culpability or a failure to act by or on behalf of the Corporation or any
Related Entity.

ARTICLE 5 - DIRECTOR LIABILITY INSURANCE

 

5.01 Liability Insurance

(1) The Corporation will obtain and maintain Policies. Such Policies in respect
of the directors of the Corporation and of each Related Entity will include such
customary terms and conditions and such limits as are then available to the
Corporation on reasonable commercial terms, having regard to the historical and
current market capitalization of the Corporation, the nature and size of the
business and operations of the Corporation and its Subsidiaries from time to
time. In all such Policies maintained by the Corporation, the Indemnified Party
will be named as an insured. The Corporation shall advise the Indemnified Party
promptly after it becomes aware of any material change in, cancellation,
termination, or lapse in coverage of any applicable Policy.

(2) In the event the Corporation is sold or enters into any business combination
as a result of which the Policies are terminated and not replaced with
substantially similar policies equally applicable to the Indemnified Party, the
Corporation shall use its reasonable best efforts to cause run-off “tail”
insurance to be purchased for the benefit of the Indemnified Party with
substantially the same coverage until the sooner to occur of (a) six (6) years
following the termination of the Policies, or (b) six (6) years following the
Indemnified Party ceasing to be a director or officer of the Corporation.

(3) Upon receipt by the Corporation of a Notice of Proceeding, the Corporation
will promptly give notice to the insurer(s) under the Policies maintained by it
and comply with all procedures and guidelines of the insurer(s) required for
coverage of the Indemnified Party under the Policies.

(4) In the event that a Proceeding is brought in which the Indemnified Party is
named as party or in respect of which the Indemnified Party may be entitled to
receive payments or benefits under any Policy maintained by the Corporation, the
Corporation will promptly pay, if permitted by applicable law, the insurance
deductible applicable under any Policies providing coverage to the Indemnified
Party.

 

- 9 -



--------------------------------------------------------------------------------

(5) The indemnity provided for in this Agreement is separate and independent of
the Policies and is not in any way limited to the amount of insurance provided
under such Policies.

ARTICLE 6 - GENERAL

 

6.01 Further Assurances

Each of the Corporation and the Indemnified Party will from time to time execute
and deliver all such further documents and instruments and do all acts as the
other party may reasonably require to effectively carry out the intent of this
Agreement.

 

6.02 Benefit of the Agreement

This Agreement will enure to the benefit of and be binding upon the respective
heirs, executors, administrators, other legal representatives, successors and
permitted assigns of the parties hereto. In the event that the Corporation
undertakes a transaction pursuant to which the Corporation (i) amalgamates,
consolidates with or merges or winds up into any other person and the
Corporation will cease to exist as a legal entity; (ii) amalgamates,
consolidates with or merges or winds up into any other person, but the
Corporation will not cease to exist as a legal entity; (iii) transfers or
disposes of all or substantially all of its properties and assets to any person
or persons, or (iv) undergoes an acquisition, take-over or other transaction
resulting in a change of control of the Corporation, then in each such case, the
Corporation will ensure that proper provision is made so that the obligations of
the Corporation set forth in this Agreement will continue in full force,
including, if applicable, providing for the assumption of the obligations under
this Agreement by any corporation or other entity continuing following an
amalgamation, merger, consolidation or winding-up of the Corporation with or
into one or more other entities, or by the person or persons acquiring all or
substantially all of the properties and assets of the Corporation, as the case
may be.

 

6.03 Amendments and Waivers

No amendment to this Agreement will be valid or binding unless set forth in
writing and duly executed by the parties hereto. No waiver of any breach of any
provision of this Agreement will be effective or binding unless made in writing
and signed by the party purporting to give the same and, unless otherwise
provided, will be limited to the specific breach waived.

 

6.04 Assignment

This Agreement may be assigned by the Corporation without the consent of the
Indemnified Party, provided that such transferee enters into a written agreement
with the Indemnified Party to be bound by the provisions of this Agreement in
all respects and to the same extent as the Corporation is bound and provided
that the Corporation will continue to be bound by all the obligations hereunder
as if such assignment had not occurred and perform such obligations to the
extent that such transferee fails to do so.

 

-10-



--------------------------------------------------------------------------------

6.05 Notice

Any demand, notice or other communication to be given in connection with this
Agreement must be given in writing and will be given by personal delivery or by
electronic means of communication addressed to the recipient as follows:

To the Corporation:

IMAX Corporation

902 Broadway

20th Floor

New York, NY 10010

 

  Email:    KWeissman@imax.com   Attention:    Ken Weissman, Senior Vice
President, Legal Affairs and Corporate Secretary   To the Indemnified Party:   •
     Email:    •   Attention:    •

or to such other street address, individual or electronic communication number
or address as may be designated by notice given by either party to the other.
Any demand, notice or other communication given by personal delivery will be
conclusively deemed to have been given on the day of actual delivery thereof
and, if given by electronic communication, on the day of transmittal thereof if
given during the normal business hours of the recipient and on the Business Day
during which such normal business hours next occur if not given during such
hours on any day.

 

6.06 Remedies Cumulative

The rights and remedies of the parties hereunder are cumulative and are in
addition to, and not in substitution for, any other rights and remedies
available at law or in equity or otherwise. No single or partial exercise by a
party of any right or remedy precludes or otherwise affects the exercise of any
other right or remedy to which that party may be entitled.

 

6.07 Independent Legal Advice

The Indemnified Party acknowledges that the Corporation has advised the
Indemnified Party to obtain independent legal advice with respect to entering
into this

 

- 11 -



--------------------------------------------------------------------------------

Agreement, and that the Indemnified Party has either obtained such independent
legal advice or has independently determined that the Indemnified Party does not
require such advice, and that the Indemnified Party acknowledges and agrees that
the Indemnified Party fully understands the nature and effect of this Agreement
and is entering into this Agreement with full knowledge of the contents hereof,
of the Indemnified Party’s own free will and with full capacity to do so.

 

6.08 Resignation; Right to Continue to Serve

Nothing in this Agreement will prevent the Indemnified Party from resigning as a
director of the Corporation or any Related Entity or as an individual acting in
a similar capacity, or holding a position equivalent to that of a director, of
any Related Entity, at any time nor will anything contained in this Agreement be
construed as creating any right in favour of the Indemnified Party to continue
as an officer or director of the Corporation.

 

6.09 Construction as Employment Agreement

Nothing contained in this Agreement will be construed as giving the Indemnified
Party any right to be retained in the employ of the Corporation or any of its
Subsidiaries.

 

6.10 Governing Law

This Agreement is governed by and will be construed in accordance with the laws
of the Province of Ontario and the laws of Canada applicable therein.

 

6.11 Attornment

For the purpose of all legal proceedings this Agreement will be deemed to have
been performed in the Province of Ontario and the courts of the Province of
Ontario will have jurisdiction to entertain any action arising under this
Agreement. The Corporation and the Indemnified Party each hereby attorns to the
jurisdiction of the courts of the Province of Ontario.

 

6.12 Obligations Not Affected

The obligations and rights created under this Agreement will not be affected by
any amendment to the Corporation’s articles, by-laws or other constating
documents or any agreement or instrument to which the Indemnified Party is not a
party, and will not diminish any other rights which the Indemnified Party now or
in the future has against the Corporation or any other person.

 

6.13 Subrogation

In the event of payment under this Agreement, the Corporation will be subrogated
to the extent of such payment to all of the rights of recovery of the
Indemnified Party, who hereby agrees to execute all documents required and do
all acts that may be necessary to secure such rights and to enable the
Corporation effectively to bring suit to enforce such rights.

 

-12-



--------------------------------------------------------------------------------

6.14 Duration of Agreement

All obligations of the Corporation under this Agreement will continue during the
period in which the Indemnified Party is a director of the Corporation or a
Related Entity or is serving at the request of the Corporation as a director, or
in a similar capacity (including an individual holding a position equivalent to
that of director), of a Related Entity and will continue thereafter so long as
the Indemnified Party is subject to any Proceeding by reason of his or her
former or current capacity at the Corporation or a Related Entity, as the case
may be, whether or not he or she is acting in any such capacity at the time any
Liability is incurred for which indemnification can be provided under this
Agreement.

6.15 Counterparts

This Agreement may be executed in any number of counterparts, each of which will
be deemed to be an original and all of which taken together will be deemed to
constitute one and the same instrument.

6.16 Severability

If any provision of this Agreement is determined by any court of competent
jurisdiction to be illegal or unenforceable, that provision will be severed from
this Agreement and the remaining provisions will continue in full force and
effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to either
of the parties.

6.17 Electronic Execution

Delivery of an executed signature page to this Agreement by any party by
electronic transmission will be as effective as delivery of a manually executed
copy of the Agreement by such party.

[Remainder of Page Intentionally Left Blank]

 

- 13 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this Agreement.

 

SIGNED, SEALED AND DELIVERED   )       in the presence of:   )       )       )  
    )       )       )    

 

  )     Witness      

 

Name of Indemnified Party:

      IMAX CORPORATION       Per:  

 

        Name:         Title:       Per:  

 

        Name:         Title:

 

- 14 -